DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered. Claims 1-13 have been examined. Claim 14 is cancelled. 

Response to Arguments
Applicant’s arguments, see Remarks (Pages 5-7), filed on 07/27/2022 with respect to the rejection(s) of claims 1,8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Niedzielski.





With regards to claim 13:
Applicant argument #1:
	Applicant argues that Kortesniemi , Clark nor Johnsson  teaches or suggests “determine, by a first server, a second server” – see Remarks – page 7.
Examiner response to Applicant’s argument #1:
	The examiner respectfully disagrees, Kortesniemi teaches determine by a first server a second server. Kortesniemi ‘s invention teaches that the SIP proxy 400 (First server) responds with a SIP 200 OK message 404 once registration has been accepted. The proxy 400 forwards the REGISTER message 404 to the billing system 220 (second server) causing the mobile telephone 202 to be registered with the billing system 220. The billing system 220 acknowledges the registration with a 200 OK message (408)) (Fig.4; ¶ 0076). 
	Therefore, Kortesniemi teaches determining by a SIP proxy 400 (first sever) , the billing server (second server). The SIP proxy has to identify (determine) the billing server in order to forward the register message 404 to the billing server.
	The examiner relied on the new reference (Niedzielski) to teach determining by the first server, a second server from plurality of servers (see claim 13 rejection below).  







Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -7,13 are rejected under 35 U.S.C. 103 as being unpatentable over Kortesniemi et al. Publication No. US 2011/0171931 A1 (Kortesniemi hereinafter) in view of Clark et al. Publication No. US 2007/0105554A1 (Clark hereinafter) further in view of Niedzielski et al. Patent No. US 8,706,878 B1 ( Niedzielski hereinafter). 
Regarding claim 1,


Kortesniemi teaches in a communication network comprising a first server for providing a first service in the communication network and a second server [...] for providing a second service in the communication network (Fig.1-4), comprising: 

Receiving, by a first server,  a registration message, wherein the registration message includes data; registering , by a first server the device for the first service at the first server; (Fig.4; ¶ 0076 - . When the mobile telephone 202 initially connects to the mobile telephony network 206, for example after an initial power-on, the mobile telephone 202, for example through the aforementioned client information application, registers its identity with the SIP proxy 400 by sending a REGISTER message 402. The SIP proxy 400 (First server) responds with a SIP 200 OK message 404 once registration has been accepted. The proxy 400 forwards the REGISTER message 404 to the billing system 220 (second server) causing the mobile telephone 202 to be registered with the billing system 220. The billing system 220 acknowledges the registration with a 200 OK message (408)).
 Forwarding, by a first server,  the data from the registration message to a second server to enable the device to receive the second service from the second server, (Fig.4; ¶ 0076 - . When the mobile telephone 202 initially connects to the mobile telephony network 206, for example after an initial power-on, the mobile telephone 202, for example through the aforementioned client information application, registers its identity with the SIP proxy 400 by sending a REGISTER message 402. The SIP proxy 400 (First server) responds with a SIP 200 OK message 404 once registration has been accepted. The proxy 400 forwards the REGISTER message 404 to the billing system 220 (second server) causing the mobile telephone 202 to be registered with the billing system 220. The billing system 220 acknowledges the registration with a 200 OK message (408)).

However, Kortesniemi does not explicitly teach the registration message includes data comprising an indication of a device's requirements for supporting the second service;
 a plurality of second servers  for providing a second service , the second server being selected by the first server based on location information and based on a capability of the second server to provide the second service to the device; wherein the first server comprises one of a first proximity manager for managing proximity services or  a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services.

Clark teaches 

the registration message includes data comprising an indication of a device's requirements for supporting the second service (Abstract; ¶ 0011 - providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level mobile communications device 120 is compliant to a specified protocol (protocol support information) or a listing of which features
mobile communications device 120 does support or is capable of supporting (feature compliance information) – ¶ 0031 -relay services 202 uses the device location and capability information received in communication 317 to create and store a mask associated with mobile communications device 120. This mask is used, at least in part, to determine whether subsequent data messages received from and/or destined to mobile communication device 120 are allowable. For example, if a data message received from MCD 120 is allowable, relay services
202 sends the message on to the intended recipient).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Clark. The motivation for doing so is to allow the system to determine whether mobile communications device is allowed access to certain services (Clark – ¶ 0030).
Niedzielski teaches
a plurality of second servers  for providing a second service , the second server being selected by the first server based on location information and based on a capability of the second server to provide the second service to the device ( Col. 4, lines 55-65- systems and/or resources that are replicated in each data center under a common IP address may have service requests routed to them using routing tables that prefer one of the systems and/or resources over another. For example, the routing tables may prefer the system and/or resource that resides in the "local" data center, which is the data center where the service requests originated. Alternatively, the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. – Claim 1, Col.7, lines 20-35;Col.8, lines 20-50; Col. 9, lines 1-35 --in response to a first server (within the first data center) fulfilling a service request  and an interruption associated with the first server (example unavailable), determining, a second server (within a second data center)  in accordance with a configuration table comprising an indication of a plurality of servers in an order of preference based on at least the one that has a fastest processing capability, a topography nearest (location information) to first server criterion, and an open shortest path criterion; and transmitting data associated with the service request to the second server (within the second data center));
wherein the first server comprises one of a first proximity manager for managing proximity services or  a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services (Col.2, lines 5-10 - Clients may then access the organization, typically via the Internet for external clients and an intranet for internal clients, to obtain services from the data center Col.4,liens 30-40 - Services that may be affected may include any service provided by the data centers, including, for example, banking services (e.g., a deposit, a withdrawal,  etc.), insurance services (e.g., a premium quotation, a coverage change, etc.) and, investment services (e.g., a stock purchase, a stock sale, etc .), and the like – the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. For systems and/or resources that are replicated in the data centers under different IP addresses, service requests may be routed using configuration tables that favor one of the systems and/or resources over another. Note: the  first server within the first (original) data center is equivalent to first proximity manager managing proximity services and second server within the second data center  is equivalent to proximity manager for managing proximity services – The examiner interprets the manager for managing  proximity services as equivalent to the closest (nearest or within certain proximity)server that manages services – Also first server and second server within the respective data centers can be interpreted as IoT servers for managing IoT services.  The examiner interprets the IOT server managing  IoT services as equivalent to server managing  services that uses the internet ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Niedzielski. The motivation for doing so is to allow the system to provide services to clients that optimizes performance during normal operation of the data centers and minimizes potential for disruption of service should one of the data centers fail ( Col.2,lines 40-50 – Niedzielski). 
Regarding claim 2,
Kortesniemi does not explicitly teach 

wherein the first server is an IoT server and the second server is a proximity manager.

However, Niedzielski teaches
wherein the first server is an IoT server and the second server is a proximity manager (Col.2, lines 5-10 - Clients may then access the organization, typically via the Internet for external clients and an intranet for internal clients, to obtain services from the data center Col.4,liens 30-40 - Services that may be affected may include any service provided by the data centers, including, for example, banking services (e.g., a deposit, a withdrawal,  etc.), insurance services (e.g., a premium quotation, a coverage change, etc.) and, investment services (e.g., a stock purchase, a stock sale, etc ), and the like – the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. For systems and/or resources that are replicated in the data centers under different IP addresses, service requests may be routed using configuration tables that favor one of the systems and/or resources over another. Note: a first server within the first data center for managing IoT services and second server within the second data center for managing  proximity services – The examiner interprets the manager for managing  proximity services as equivalent to closest ( nearest – within certain proximity)server that manages services – Also  The examiner interprets the IOT server for managing  IoT services as equivalent to a server managing  services that uses the internet).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Niedzielski. The motivation for doing so is to allow the system to provide services to clients that optimizes performance during normal operation of the data centers and minimizes potential for disruption of service should one of the data centers fail ( Col.2,lines 40-50 – Niedzielski). 


Regarding claim 3,

Kortesniemi teaches the registration message (Fig.4; ¶ 0076). However, Kortesniemi does not explicitly teach registration message contains an indication of the device's capability for proximity services.
Clark teaches 
message contains an indication of the device's capability for proximity services (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level mobile communications device 120 is compliant to a specified protocol (protocol support information) or a listing of which features mobile communications device 120 does support or is capable of supporting (feature compliance information – Note; the Host services are proximity services because the system will use location of the UE to select the services -  For The granularity of the location includes, but is not limited to, the country in which either mobile communications device 120 host services 102 is located).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Clark. The motivation for doing so is to allow the system to determine whether mobile communications device is allowed access to certain services (Clark – ¶ 0030).
Regarding claim 4,

Kortesniemi teaches the registration message (Fig.4; ¶ 0076). However, Kortesniemi does not explicitly teach registration message contains an indication of the device's requirement for proximity services.
Clark teaches 
message contains an indication of the device's requirement for proximity services (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level mobile communications device 120 is compliant to a specified protocol (protocol support information) or a listing of which features mobile communications device 120 does support or is capable of supporting (feature compliance information – Note; the Host services are proximity services because the system will use location of the UE to select the services -  For The granularity of the location includes, but is not limited to, the country in which either mobile communications device 120 host services 102 is located.).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Clark. The motivation for doing so is to allow the system to determine whether mobile communications device is allowed access to certain services located close to the device (Clark – ¶ 0030).
Regarding claim 5,

Kortesniemi does not explicitly teach 
wherein the first server is a proximity manager and the second server is an IoT server. 
However, Niedzielski teaches
wherein the first server is a proximity manager and the second server is an IoT server (Col.2, lines 5-10 - Clients may then access the organization, typically via the Internet for external clients and an intranet for internal clients, to obtain services from the data center Col.4,liens 30-40 - Services that may be affected may include any service provided by the data centers, including, for example, banking services (e.g., a deposit, a withdrawal,  etc.), insurance services (e.g., a premium quotation, a coverage change, etc.) and, investment services (e.g., a stock purchase, a stock sale, etc .), and the like – the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. For systems and/or resources that are replicated in the data centers under different IP addresses, service requests may be routed using configuration tables that favor one of the systems and/or resources over another. Note: the first server within the first data center  for managing proximity services and second server within the second data center for  managing IoT  services –The examiner interprets the manager for managing  proximity services as equivalent to closest (within certain proximity)server that manages services and the IOT server managing  IoT services as equivalent to server managing  services that uses the internet).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Niedzielski. The motivation for doing so is to allow the system to provide services to clients that optimizes performance during normal operation of the data centers and minimizes potential for disruption of service should one of the data centers fail ( Col.2,lines 40-50 – Niedzielski). 

Regarding claim 6,

Kortesniemi teaches the registration message (Fig.4; ¶ 0076). However, Kortesniemi does not explicitly teach registration message contains an indication of the device's capabilities for IoT services.
Clark teaches 
message contains an indication of the device's capability for IoT services (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level mobile communications device 120 is compliant to a specified protocol (protocol support information) or a listing of which features mobile communications device 120 does support or is capable of supporting (feature compliance information – Note; the Host services are  IoT services are services that uses the internet –  ¶ 0016 - The exemplary wireless communication system 100 includes a plurality of host services (three shown, 102, 104, and 106), each of which may have a plurality of services such as, but not limited to, e-mail, calendar, Internet web browser, and other applications, available to their subscribers).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Clark. The motivation for doing so is to allow the system to determine whether mobile communications device is allowed access to certain services (Clark – ¶ 0030).
Regarding claim 7,

Kortesniemi teaches the registration message (Fig.4; ¶ 0076). However, Kortesniemi does not explicitly teach registration message contains an indication of the device's requirements for IoT services.
Clark teaches 
message contains an indication of the device's requirements for IoT services (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level mobile communications device 120 is compliant to a specified protocol (protocol support information) or a listing of which features mobile communications device 120 does support or is capable of supporting (feature compliance information – Note; the Host services are  IoT services are services that uses the internet –  ¶ 0016 - The exemplary wireless communication system 100 includes a plurality of host services (three shown, 102, 104, and 106), each of which may have a plurality of services such as, but not limited to, e-mail, calendar, Internet web browser, and other applications, available to their subscribers).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Clark. The motivation for doing so is to allow the system to determine whether mobile communications device is allowed access to certain services (Clark – ¶ 0030).
Regarding claim 13,
Kortesniemi teaches a  first server comprising a processor, a memory, and communication circuitry, the first server being connected to communication network via the communication circuitry, the first server further including computer-executable instructions stored in the memory of the first server which, when executed by the processor of the first server cause the first server to (Fig.1-4):
receiving, by the first server , a registration message, wherein the registration message includes data [...]; determine, by the first server,  a second server [...] for registering the device; (Fig.4; ¶ 0076 - . When the mobile telephone 202 initially connects to the mobile telephony network 206, for example after an initial power-on, the mobile telephone 202, for example through the aforementioned client information application, registers its identity with the SIP proxy 400 by sending a REGISTER message 402. The SIP proxy 400 (First server) responds with a SIP 200 OK message 404 once registration has been accepted. The proxy 400 forwards the REGISTER message 404 to the billing system 220 (second server) causing the mobile telephone 202 to be registered with the billing system 220. The billing system 220 acknowledges the registration with a 200 OK message (408)).

 Forwarding, by the first server  the data from the registration message to a second server to enable the device to receive the second service from the second server, (Fig.4; ¶ 0076 - . When the mobile telephone 202 initially connects to the mobile telephony network 206, for example after an initial power-on, the mobile telephone 202, for example through the aforementioned client information application, registers its identity with the SIP proxy 400 by sending a REGISTER message 402. The SIP proxy 400 (First server) responds with a SIP 200 OK message 404 once registration has been accepted. The proxy 400 forwards the REGISTER message 404 to the billing system 220 (second server) causing the mobile telephone 202 to be registered with the billing system 220. The billing system 220 acknowledges the registration with a 200 OK message (408)).

Kortesniemi does not explicitly teach the registration message includes data comprising an indication of a device's requirements for supporting the second service;
determine by the first server,  a second server from a plurality of second servers; and wherein the first server comprises one of a first proximity manager for managing proximity services or a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services.  
Clark teaches 

the registration message includes data comprising an indication of a device's requirements for supporting the second service; (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level mobile communications device 120 is compliant to a specified protocol (protocol support information) or a listing of which features
mobile communications device 120 does support or is capable of supporting (feature compliance information) – ¶ 0031 -relay services 202 uses the device location and capability information received in communication 317 to create and store a mask associated with mobile communications device 120. This mask is used, at least in part, to determine whether subsequent data messages received from and/or destined to mobile communication device 120 are allowable. For example, if a data message received from MCD 120 is allowable, relay services
202 sends the message on to the intended recipient).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Clark. The motivation for doing so is to allow the system to determine whether mobile communications device is allowed access to certain services (Clark – ¶ 0030).
Niedzielski teaches
determine by the first server a second server  from plurality of servers( Col. 4, lines 55-65- systems and/or resources that are replicated in each data center under a common IP address may have service requests routed to them using routing tables that prefer one of the systems and/or resources over another. For example, the routing tables may prefer the system and/or resource that resides in the "local" data center, which is the data center where the service requests originated. Alternatively, the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. – Claim 1, Col.7, lines 20-35;Col.8, lines 20-50; Col. 9, lines 1-35 --in response to a first server (within the first data center) fulfilling a service request  and an interruption associated with the first server (example unavailable), determining, a second server (within a second data center)  in accordance with a configuration table comprising an indication of a plurality of servers in an order of preference based on at least the one that has a fastest processing capability, a topography nearest (location information) to first server criterion, and an open shortest path criterion; and transmitting data associated with the service request to the second server (within the second data center));
wherein the first server comprises one of a first proximity manager for managing proximity services or  a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services (Col.2, lines 5-10 - Clients may then access the organization, typically via the Internet for external clients and an intranet for internal clients, to obtain services from the data center Col.4,liens 30-40 - Services that may be affected may include any service provided by the data centers, including, for example, banking services (e.g., a deposit, a withdrawal,  etc.), insurance services (e.g., a premium quotation, a coverage change, etc.) and, investment services (e.g., a stock purchase, a stock sale, etc .), and the like – the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. For systems and/or resources that are replicated in the data centers under different IP addresses, service requests may be routed using configuration tables that favor one of the systems and/or resources over another. Note: the  first server within the original data center is equivalent to first proximity manager managing proximity services and second server within the second data center  is equivalent to proximity manager for managing proximity services – The examiner interprets the manager for managing  proximity services as equivalent t closest ( within certain proximity)server that manages services – Also first server and second server within the respective data centers can be interpreted as IoT servers for managing IoT services.  The examiner interprets the IOT server managing  IoT services as equivalent to server managing  services that uses the internet ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Niedzielski. The motivation for doing so is to allow the system to provide services to clients that optimizes performance during normal operation of the data centers and minimizes potential for disruption of service should one of the data centers fail ( Col.2,lines 40-50 – Niedzielski). 


Claims 8 -12 are rejected under 35 U.S.C. 103 as being unpatentable over Kortesniemi in view of Gallagher et al. Publication No. US 2006/0223497 (Gallagher hereinafter) further in view of  Niedzielski

Regarding claim 8,

Kortesniemi teaches In a communication network comprising a first server for providing a first service in the communication network and [..] second server for providing a second service in the communication network, a method performed by the first server (Fig.1,4) comprising: 
Receiving, by the first server, a de-registration message; wherein the de-registration message indicates an address of a second server, de-registering, by the first server, the device for the first service at the first server (Fig.4; ¶ 0081 - When the mobile telephone 202 is switched off it sends a BYE request 436 to the billing system 220 (message 438) via the proxy 400. The billing system 220 invalidates the local MSRP state for the current session with the mobile telephone 202 and confirms this with a 200 OK message (440 and 442). The mobile telephone 202 then proceeds to deregister itself the proxy 400 by sending a DEREGISTER message (444). The proxy 400 responds with a 200 OK message (446) once the deregistration has been completed, and forwards the DEREGISTER message to the billing system 220 (message 448) informing the billing system the mobile telephone 202 is no longer registered. Finally, the billing system 220 acknowledges the proxy 400 by sending a 200 OK message 450)

Forwarding, by the first server, data from the de-registration message to a second server to disable the device from receiving the second service at the second server, (Fig.4; ¶ 0081 - The mobile telephone 202 then proceeds to de-register itself the proxy 400 by sending a DEREGISTER message (444). The proxy 400 (First server), responds with a 200 OK message (446) once the deregistration has been completed and forwards the DEREGISTER message to the billing system 220 (second server) informing the billing system the mobile telephone 202 is no longer registered. Finally, the billing system 220 acknowledges the proxy 400 by sending a 200 OK message 450).
However, Kortensniemi does not explicitly teach
wherein the de-registration message indicates a de-registration reason; the second server being selected by the first server based on location information and based on a capability of the second server to provide the second service to the device,; wherein the first server comprises one of a first proximity manager for managing proximity services or a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services.  

Gallagher teaches 
de-registration message indicates a de-registration reason (¶ 0102-108 – deregister request - Deregister info - This attribute provides additional information regarding the reason the INC is sending the Deregister notification to the server  ¶ 00114-0116 - Deregister Reason-A value to identify the reason for deregister. For example 1 = Deregister received from MS);


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Gallagher. The motivation for doing so is to allow the system to provide additional information regarding the reason the device is sending the Deregister notification to the server (Gallagher – ¶ 0108). 
Niedzielski teaches
the second server being selected by the first server based on location information and based on a capability of the second server to provide the second service to the device ( Col. 4, lines 55-65- systems and/or resources that are replicated in each data center under a common IP address may have service requests routed to them using routing tables that prefer one of the systems and/or resources over another. For example, the routing tables may prefer the system and/or resource that resides in the "local" data center, which is the data center where the service requests originated. Alternatively, the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. – Claim 1, Col.7, lines 20-35; Col.8, lines 20-50; Col. 9, lines 1-35 --in response to a first server (within the first data center) fulfilling a service request  and an interruption associated with the first server (example unavailable), determining, a second server (within a second data center)  in accordance with a configuration table comprising an indication of a plurality of servers in an order of preference based on at least the one that has a fastest processing capability, a topography nearest (location information) to first server criterion, and an open shortest path criterion; and transmitting data associated with the service request to the second server (within the second data center));
wherein the first server comprises one of a first proximity manager for managing proximity services or  a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services (Col.2, lines 5-10 - Clients may then access the organization, typically via the Internet for external clients and an intranet for internal clients, to obtain services from the data center Col.4,liens 30-40 - Services that may be affected may include any service provided by the data centers, including, for example, banking services (e.g., a deposit, a withdrawal,  etc.), insurance services (e.g., a premium quotation, a coverage change, etc.) and, investment services (e.g., a stock purchase, a stock sale, etc .), and the like – the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. For systems and/or resources that are replicated in the data centers under different IP addresses, service requests may be routed using configuration tables that favor one of the systems and/or resources over another. Note: the  first server within the original data center is equivalent to first proximity manager managing proximity services and second server within the second data center  is equivalent to proximity manager for managing proximity services – The examiner interprets the manager for managing  proximity services as equivalent t closest ( nearest)server that manages services – Also first server and second server within the respective data centers can be interpreted as IoT servers for managing IoT services.  The examiner interprets the IOT server managing  IoT services as equivalent to server managing  services that uses the internet ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Niedzielski. The motivation for doing so is to allow the system to provide services to clients that optimizes performance during normal operation of the data centers and minimizes potential for disruption of service should one of the data centers fail ( Col.2,lines 40-50 – Niedzielski). 
Regarding claim 9,
Kortesniemi does not explicitly teach 

wherein the first server is an IoT server and the second server is a proximity manager.

However, Niedzielski teaches
wherein the first server is an IoT server and the second server is a proximity manager. (Col.2, lines 5-10 - Clients may then access the organization, typically via the Internet for external clients and an intranet for internal clients, to obtain services from the data center Col.4,liens 30-40 - Services that may be affected may include any service provided by the data centers, including, for example, banking services (e.g., a deposit, a withdrawal,  etc.), insurance services (e.g., a premium quotation, a coverage change, etc.) and, investment services (e.g., a stock purchase, a stock sale, etc ), and the like – the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. For systems and/or resources that are replicated in the data centers under different IP addresses, service requests may be routed using configuration tables that favor one of the systems and/or resources over another. Note: a first server within first data center  for managing IoT services and second server within the second data center  manages  proximity services – The examiner interprets the proximity services as equivalent to nearest (within certain proximity) services and IoT services as equivalent  services that uses the internet).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Niedzielski. The motivation for doing so is to allow the system to provide services to clients that optimizes performance during normal operation of the data centers and minimizes potential for disruption of service should one of the data centers fail ( Col.2,lines 40-50 – Niedzielski). 
Regarding claim 10,

Kortesniemi further teaches

wherein the deregistration message contains an indication of an address of the [..]  manager (¶ 081; Fig.4 - Fig.4; ¶ 0081 - The mobile telephone 202 then proceeds to de-register itself the proxy 400 by sending a DEREGISTER message (444). The proxy 400 (First server), responds with a 200 OK message (446) once the deregistration has been completed and forwards the DEREGISTER message to the billing system 220 (second server) informing the billing system the mobile telephone 202 is no longer registered. Finally, the billing system 220 acknowledges the proxy 400 by sending a 200 OK message 450).

However, Kortesniemi does not explicitly teach that the manager is a proximity manager 
However, Niedzielski teaches
a proximity manager(Col.2, lines 5-10 - Clients may then access the organization, typically via the Internet for external clients and an intranet for internal clients, to obtain services from the data center Col.4,liens 30-40 - Services that may be affected may include any service provided by the data centers, including, for example, banking services (e.g., a deposit, a withdrawal,  etc.), insurance services (e.g., a premium quotation, a coverage change, etc.) and, investment services (e.g., a stock purchase, a stock sale, etc ), and the like – the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. For systems and/or resources that are replicated in the data centers under different IP addresses, service requests may be routed using configuration tables that favor one of the systems and/or resources over another. Note: a first server within first  data center  for managing  proximity services – The examiner interprets the proximity services as equivalent to nearest (within certain proximity) services).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Niedzielski. The motivation for doing so is to allow the system to provide services to clients that optimizes performance during normal operation of the data centers and minimizes potential for disruption of service should one of the data centers fail ( Col.2,lines 40-50 – Niedzielski). 
Regarding claim 11,
Kortesniemi does not explicitly teach 
wherein the first server is a proximity manager and the second server is an IoT server. 
However, Niedzielski teaches
wherein the first server is a proximity manager and the second server is an IoT server (Col.2, lines 5-10 - Clients may then access the organization, typically via the Internet for external clients and an intranet for internal clients, to obtain services from the data center Col.4,liens 30-40 - Services that may be affected may include any service provided by the data centers, including, for example, banking services (e.g., a deposit, a withdrawal,  etc.), insurance services (e.g., a premium quotation, a coverage change, etc.) and, investment services (e.g., a stock purchase, a stock sale, etc .), and the like – the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. For systems and/or resources that are replicated in the data centers under different IP addresses, service requests may be routed using configuration tables that favor one of the systems and/or resources over another. Note: the first server within the data center  for managing proximity services and second server within the second data center for   managing IoT  services –The examiner interprets the proximity services as equivalent to nearest (closest – within certain proximity) services and IoT services as equivalent to  services that uses the internet ).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Niedzielski. The motivation for doing so is to allow the system to provide services to clients that optimizes performance during normal operation of the data centers and minimizes potential for disruption of service should one of the data centers fail ( Col.2,lines 40-50 – Niedzielski). 
Regarding claim 12,

Kortesniemi further teaches 
wherein the deregistration message contains an indication of an address of the server (Fig.4; ¶ 0081 - When the mobile telephone 202 is switched off it sends a BYE request 436 to the billing system 220 (message 438) via the proxy 400. The billing system 220 invalidates the local MSRP state for the current session with the mobile telephone 202 and confirms this with a 200 OK message (440 and 442). The mobile telephone 202 then proceeds to deregister itself the proxy 400 by sending a DEREGISTER message (444). The proxy 400 responds with a 200 OK message (446) once the deregistration has been completed, and forwards the DEREGISTER message to the billing system 220 (message 448) informing the billing system the mobile telephone 202 is no longer registered. Finally, the billing system 220 acknowledges the proxy 400 by sending a 200 OK message 450)
However, Kortesniemi does not explicitly teach that the server is an IoT server
However, Niedzielski teaches
an IoT server (Col.2, lines 5-10 - Clients may then access the organization, typically via the Internet for external clients and an intranet for internal clients, to obtain services from the data center Col.4,liens 30-40 - Services that may be affected may include any service provided by the data centers, including, for example, banking services (e.g., a deposit, a withdrawal,  etc.), insurance services (e.g., a premium quotation, a coverage change, etc.) and, investment services (e.g., a stock purchase, a stock sale, etc .), and the like – the routing tables may prefer the system and/or resource that meets some other criteria, such as the one that is topographically closest, has the fastest processing capability, and the like. For systems and/or resources that are replicated in the data centers under different IP addresses, service requests may be routed using configuration tables that favor one of the systems and/or resources over another. Note: the first server within the data center  for managing IoT  services –The examiner interprets  IoT services are services that uses the internet ).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Niedzielski. The motivation for doing so is to allow the system to provide services to clients that optimizes performance during normal operation of the data centers and minimizes potential for disruption of service should one of the data centers fail ( Col.2,lines 40-50 – Niedzielski). 

	















Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/
Primary Examiner, Art Unit 2445